

Exhibit 10.3.26




CHART INDUSTRIES, INC.
2017 OMNIBUS EQUITY PLAN


PERFORMANCE UNIT AGREEMENT


THIS PERFORMANCE UNIT AGREEMENT (the “Agreement”), is entered into as of this
[[grantdatewords]] (the “Grant Date”), by and between Chart Industries, Inc., a
Delaware corporation (the “Company”), and [[FIRSTNAME]] [[LASTNAME]] (the
“Grantee”).


WITNESSETH:


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) administers the Chart Industries, Inc. 2017 Omnibus Equity
Plan (the “Plan”); and


WHEREAS, the Committee desires to provide the Grantee with Performance Units
under the Plan upon the terms and conditions set forth in this Agreement.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.    Definitions. Unless the context otherwise indicates, the following words
used herein shall have the following meanings wherever used in this Agreement:


a.
“Disability” means, with respect to the Grantee, a medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months which: (i)
renders the Grantee unable to engage in substantial gainful activity or (ii)
results in the Grantee receiving income replacement benefits for at least three
months under an accident and health plan sponsored by the Grantee’s employer.



b.
“Performance Period” means the period set forth in Exhibit A.



c.
“Performance Requirements” means the performance measure(s) set forth in Exhibit
A.



d.
“Performance Unit” means a Restricted Share Unit representing the right to
receive a Share after completion of the Performance Period provided that the
Performance Requirements have been satisfied.



e.
“Retirement” (or variations thereof) means a voluntary termination of Employment
with the Company, its Subsidiaries and its Affiliates after either (i) attaining
age 60 and completing 10 years of service with such entities or (ii) attaining
age 65.



Notwithstanding this Section, and unless otherwise specified in the Agreement,
capitalized terms shall have the meanings attributed to them under the Plan.


2.    Grant of Performance Units. As of the Grant Date, the Company grants to
the Grantee, upon the terms and conditions set forth in this Agreement,
([[SHARESGRANTED]]) Performance Units. If the Grantee is a Section 162(m)
Person, the Performance Units are intended to be Section 162(m) of the Code
“performance-based compensation.” The Performance Units are granted in
accordance with, and subject to, all the terms, conditions and restrictions of
the Plan, which is hereby incorporated by reference in its entirety. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the




--------------------------------------------------------------------------------





Plan will govern. The Grantee irrevocably agrees to, and accepts, the terms,
conditions and restrictions of the Plan and this Agreement on his own behalf and
on behalf of any beneficiaries, heirs, legatees, successors and assigns.


3.    Restrictions on Transfer of Performance Units. The Grantee and his or her
beneficiaries, heirs, legatees, successors and assigns cannot sell, transfer,
assign, pledge, hypothecate or otherwise directly or indirectly dispose of the
Performance Units (whether with or without consideration and whether voluntarily
or involuntarily or by operation of law) or any interest therein.


4.    Termination of Employment.


a.
Retirement, Death or Disability. If the Grantee terminates Employment as a
result of Retirement, death or Disability prior to the last day of the
Performance Period, the Grantee (or his or her beneficiary or beneficiaries)
shall be entitled to a pro-rated number of Shares, calculated by multiplying (x)
by (y) where:



(x)
is the number of Shares, if any, that would have been earned by the Grantee as
the result of the satisfaction of the Performance Requirements; and



(y)
is the number of months that the Grantee was employed (rounded up to the nearest
whole number) during the Performance Period divided by the number of months in
the Performance Period.



The distribution or payment of the pro-rated award shall occur (if at all) at
the same time as the distribution or payment specified in Section 6.


b.
Reasons Other Than Retirement, Death or Disability. Except as otherwise provided
in Section 5, if the Committee determines in its sole and exclusive discretion
that the Grantee’s Employment has terminated prior to the end of the Performance
Period for reasons other than those described in Section 4(a) above, the Grantee
will forfeit his or her Performance Units. If the Performance Units are
forfeited, the Grantee and all persons who might claim through him or her will
have no further interests under this Agreement.



5.    Change in Control. Upon a Change in Control prior to the end of the
Performance Period:


a.
the Performance Requirements shall be deemed to have been satisfied at the
greater of either: (i) the target level of the Performance Requirements as set
forth on Exhibit A as if the entire Performance Period had elapsed; or (ii) the
level of actual achievement of the Performance Requirements as of the date of
the Change in Control; and



b.
the appropriate number of Shares, determined in accordance with subsection (a)
above shall be issued to the Grantee not later than 30 days after the date of
the Change in Control.



6.    Distributions. Within 60 days after satisfaction or deemed satisfaction of
the Performance Requirements:


a.
with respect to Shares earned under Sections 4 or 5, the Company will deliver to
Grantee (or his or her beneficiary or beneficiaries) certificates for the Shares
to which Grantee is entitled, subject to any applicable securities law
restrictions; and



b.
with respect to Shares otherwise earned under this Agreement, the Company will
issue to the Grantee the Shares to which Grantee is entitled, subject to any
applicable securities law restrictions, and provided that the Grantee is in
active Employment on the last day of the Performance Period.





2

--------------------------------------------------------------------------------





For purposes of this Section 6, “earned” Shares are those Shares to which the
Grantee is entitled based upon the Earned Performance Units (as described in
Exhibit A) and the terms of Section 4 or 5, if applicable. Upon distribution of
Shares, the recipient and all persons who might claim through him or her shall
have no remaining interest under this Agreement.


7.    Dividend and Voting Rights. The Grantee will not have any voting rights or
be entitled to any dividends with respect to Performance Units unless and until
the Performance Requirements are timely satisfied and Shares have actually been
issued to the Grantee. No dividends or dividend equivalents will be paid to the
Grantee based upon interests in the Performance Units during the Performance
Period.


8.    Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Company, the Grantee may designate an
individual or individuals as his or her beneficiary or beneficiaries with
respect to his or her interest under this Agreement. If the Grantee fails to
properly designate a beneficiary, his or her interests under this Agreement will
pass to the person or persons in the first of the following classes (who shall
be deemed a beneficiary or beneficiaries) in which there are any survivors: (i)
spouse at the time of death; (ii) issue, per stirpes; (iii) parents; and (iv)
the estate. Except as the Company may determine in its sole and exclusive
discretion, a properly completed Designation of Beneficiary Form shall be deemed
to revoke all prior designations with respect to this Agreement (or, if the form
so provides, the Plan) upon its receipt and approval by the designated
representative of the Company.


9.    Non-Transferability of Shares; Legends. Upon the acquisition of any Shares
pursuant to this Agreement, if the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”), they may not be sold,
transferred or otherwise disposed of unless a registration statement under the
Act with respect to the Shares has become effective or unless the Grantee
establishes to the satisfaction of the Company that an exemption from such
registration is available. The Shares will bear a legend stating the substance
of such restrictions, as well as any other restrictions the Committee deems
necessary or appropriate. In addition, the Grantee will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or this
Agreement.


10.    Effect of Corporate Reorganization or Other Changes Affecting Number or
Kind of Shares. The provisions of this Agreement will be applicable to the
performance units, Shares or other securities, if any, which may be acquired by
the Grantee related to the Performance Units as a result of any dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, redesignation, reclassification, merger, consolidation,
liquidation, split-up, reverse split, spin-off, combination, repurchase or
exchange of Shares or other securities of the Company, issuance of warrants or
other rights to purchase Shares or other securities of the Company or other
similar corporate transaction or event. Subject to Section 3.4 of the Plan, the
Committee may appropriately adjust the number and kind of performance units or
Shares described in this Agreement to reflect such a change.


11.    Plan Administration. The Plan is administered by the Committee, which has
sole and exclusive power and discretion to interpret, administer, implement and
construe the Plan and this Agreement. All elections, notices and correspondence
relating to the Plan should be directed to the Secretary at:


Chart Industries, Inc.
3055 Torrington Drive
Ball Ground, GA 30107
Attn.: Secretary


12.    Notices. Any notice relating to this Agreement intended for the Grantee
will be sent to the address appearing in the personnel records of the Company,
its Affiliate or its Subsidiary. Either party may designate a different address
in writing to the other. Any notice shall be deemed effective upon receipt by
the addressee.


13.    Termination of Agreement. This Agreement will terminate on the earliest
of: (a) the last day of the Performance Period if the Performance Requirements
are not satisfied; (b) the date of termination of the Grantee’s


3

--------------------------------------------------------------------------------





Employment for reasons referenced in Section 4(b) prior to the last day of the
Performance Period; or (c) the date that Shares are delivered to the Grantee (or
his or her beneficiary or beneficiaries). Any terms or conditions of this
Agreement that the Company determines are reasonably necessary to effectuate its
purposes will survive the termination of this Agreement. Without limiting the
generality of the foregoing, the termination of this Agreement will not affect
any obligation the Grantee may have, as determined by the Committee in its sole
discretion, under any recoupment or “clawback” policy adopted by the Company.


14.    Successors and Legal Representatives. This Agreement will bind and inure
to the benefit of the Company and the Grantee and their respective heirs,
beneficiaries, executors, administrators, estates, successors, assigns and legal
representatives.


15.    Integration. This Agreement, together with the Plan, constitutes the
entire agreement between the Grantee and the Company with respect to the subject
matter hereof and may not be modified, amended, renewed or terminated, nor may
any term, condition or breach of any term or condition be waived, except
pursuant to the terms of the Plan or Section 23 below or by a writing signed by
the person or persons sought to be bound by such modification, amendment,
renewal, termination or waiver. Any waiver of any term, condition or breach
thereof will not be a waiver of any other term or condition or of the same term
or condition for the future, or of any subsequent breach.


16.    Separability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.


17.    Incapacity. If the Committee determines that the Grantee is incompetent
by reason of physical or mental disability or a person incapable of handling his
or her property, the Committee may deal directly with or direct any payment to
the guardian, legal representative or person having the care and custody of the
incompetent or incapable person. The Committee may require proof of
incompetence, incapacity or guardianship, as it may deem appropriate before
making any payment. In the event of a payment, the Committee will have no
obligation thereafter to monitor or follow the application of the amounts so
paid. Payments pursuant to this paragraph shall completely discharge the Company
with respect to such payments.


18.    No Further Liability. The liability of the Company, its Affiliates and
its Subsidiaries under this Agreement is limited to the obligations set forth
herein and no terms or provisions of this Agreement shall be construed to impose
any liability on the Company, its Affiliates, its Subsidiaries or the Committee
in favor of any person or entity with respect to any loss, cost, tax or expense
which the person or entity may incur in connection with or arising from any
transaction related to this Agreement.


19.    Section Headings. The section headings of this Agreement are for
convenience and reference only and are not intended to define, extend or limit
the contents of the sections.


20.    No Right to Continued Employment. Nothing in this Agreement will be
construed to confer upon the Grantee the right to continue in the employment or
service of the Company, its Subsidiaries or Affiliates, or to be employed or
serve in any particular position therewith, or affect any right which the
Company, its Subsidiaries or an Affiliate may have to terminate the Grantee’s
employment or service with or without cause.


21.    Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Delaware, without giving effect to its principles
of conflict of laws.


22.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.


23.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the Grantee hereunder without the consent of the Grantee;
provided, however, that the Grantee’s consent shall not be required to an
amendment that


4

--------------------------------------------------------------------------------





is deemed necessary or appropriate by the Company to ensure (a) compliance with
(or exemption from) Section 409A of the Code; (b) compliance with the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any regulations
promulgated thereunder (the “Dodd-Frank Act”); or (c) compliance with the terms
of any recoupment or “clawback” policy the Company adopts to comply with the
requirements of the Dodd-Frank Act or any regulations promulgated thereunder
(even if the terms of that policy are broader than the requirements of the
Dodd-Frank Act).


24.    Withholding.  The Grantee shall be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the Award
or payment of Shares thereunder, or any payment or transfer under or with
respect to the Award or Shares and to take such other action as may be necessary
in the opinion of the Committee to satisfy all obligations for the payment of
such withholding taxes.  Unless the Grantee makes other arrangements that are
satisfactory to the Committee to cover the Company's or its Affiliate’s
withholding obligations, at any time that taxes are required to be withheld in
connection with this Award, the Company shall withhold Shares from this Award
with a Fair Market Value equal to the amount required to satisfy the minimum tax
withholding obligations applicable to Grantee relating to this Award.


25.    Section 409A of the Code. This Agreement, together with the Plan,
constitutes the entire agreement between the parties with respect to the subject
matter hereof. The parties intend that this Agreement be, at all relevant times,
exempt from (or in compliance with) Section 409A of the Code and all other
applicable laws, and this Agreement shall be so interpreted and administered. In
addition to the general amendment rights of the Company with respect to the
Plan, the Company specifically retains the unilateral right (but not the
obligation) to make, prospectively or retroactively, any amendment to this
Agreement or any related document as it deems necessary or desirable to more
fully address issues in connection with exemption from (or in compliance with)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross‑up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which the Company is bound, the Company and its Affiliates shall
have no responsibility for tax or legal consequences to the Grantee (or the
Grantee’s beneficiaries) resulting from the terms or operation of this Agreement
or the Plan.




By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Grant Date.


Grantee        Chart Industries, Inc.


[[SIGNATURE]]    By:


Print Name: [[FIRSTNAME]] [[LASTNAME]]    Its: [TITLE]


Date: [[SIGNATURE_DATE]]    Date: [[grantdate]]


5

--------------------------------------------------------------------------------







EXHIBIT A


PERFORMANCE REQUIREMENTS




Performance Period


The Performance Period begins on January 1, 2018 and ends on December 31, 2020.


Performance Measure(s)
 
The Performance Measure is:


Return on Investment - Return on Investment (“ROI”) is determined by the
following formula:


(Operating Income) X (1 minus the Company’s Effective Tax Rate)
Average Capital# of last 2 years



#Capital = Total Shareholder’s Equity + Noncontrolling Interest + ST Debt + LT
Debt minus Cash


Where,
•
“Operating Income” is the sum of the last twelve months of Total Sales less Cost
of Sales and Operating Expenses (excluding nonrecurring items, such as
impairment charges and unusual loss or gain on disposal of assets);

•
“Noncontrolling Interest” is, with respect to subsidiaries of the Company that
are not fully owned by the Company, the portion of the equity of such
subsidiaries that is not owned by the Company;

•
“ST Debt” is debt that is due within one year;

•
“LT Debt” is debt that is due longer than one year; and

•
“Cash” is cash and cash equivalents.

    
For avoidance of doubt, debt shall include items customarily considered to be
debt on the Company’s audited consolidated balance sheet. For example, the
following items are considered to be debt on the Company’s consolidated balance
sheet: short-term debt; current convertible notes; current portion of long-term
debt; long-term debt; and convertible notes conversion feature.


The first Measurement Period will be January 1, 2018 through December 31, 2018.
The second Measurement Period will be January 1, 2019 through December 31, 2019.
The third Measurement Period will be January 1, 2020 through December 31, 2020.


At the end of each Measurement Period, the Company’s ROI for such period will be
calculated by the Committee. The calculations shall be based on the information
provided in the Company’s audited consolidated financial statements, subject to
any adjustments as described in this Exhibit A. Then, after the end of the third
Measurement Period, the average annual ROI will be calculated by adding the ROI
for each Measurement Period and dividing the sum by three (the “Average Annual
ROI”). If the performance period is less than three years due to a Change in
Control, the Committee shall calculate the ROI for the Measurement Period in
which the Change in Control occurs up to the date immediately preceding the date
of the Change in Control, with any adjustments necessary to account for the
shorter period (including possible measurements of fractional year performance).


The Committee may, in the exercise of its discretion in good faith and in a
manner consistent with the purposes of this Agreement, make such adjustments in
calculating ROI of the Company (or any of its elements) as it deems necessary or
appropriate to account for extraordinary, unusual or non-recurring events
affecting the Company.


6

--------------------------------------------------------------------------------





Without limiting the foregoing, the Committee may make appropriate adjustments
to ROI (or any of its elements) to reflect a merger, acquisition, disposition,
spin-off, bankruptcy or liquidation, material impairment or restructuring
charge, gain or loss on sale of non-operating assets, income or loss from
discontinued operations, income or expenses related to the adoption or change of
accounting principles, income or expenses related to material litigation and
disputes, and any other extraordinary, unusual or non-recurring items affecting
the Company deemed to be adjustments by the Committee.
                                 
Earned Performance Units


The Performance Units subject to the ROI Performance Measure shall become earned
performance units (the “Earned Performance Units”), as determined pursuant to
the methodology set forth below:


Earned Performance Units


The number of Earned Performance Units is determined as follows:


a.
Based on the Company’s Average Annual ROI during the Performance Period,
determine the percentage of Earned Performance Units (the “Earned Percentage”)
as provided as follows:



Earned Percentage        Average Annual ROI


Maximum     200%            9.0%
Target         100%            6.0%
Minimum     50%            4.0%


With respect to performance levels that fall between these percentiles, the
Earned Percentage will be interpolated on a straight-line basis. In no event
will the Earned Percentage exceed 200%.


b.
Determine the number of Earned Performance Units as follows:



Earned Percentage multiplied by Number of Performance Units granted in award


7